DETAILED ACTION

Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 122, 124, 127, 130-133, 135-137, and 151-153 are pending and examined in the instant Office action.

Withdrawn Rejections
The rejections 35 U.S.C. 103 have been withdrawn in view of amendments filed to the instant set of claims on 16 February 2021.

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 122, 124, 127, 130-133, 135-137, and 151-153 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is not understood as to how a patient can contract cervical cancer without HPV.

1.  The claims differentiate treatment types of cervical cancer based on whether the cancer is caused by HPV versus whether the cancer is not caused by a virus.

2.  The specification disclosed numerous cancer types and numerous viruses that cause cancers.  The specification also discloses cancers not caused by viruses.  The table on page 26 of the specification lists that cervical cancer is caused by HPV.  While paragraphs 152, 211, and 243 of the specification give written description for cervical cancer not caused by HPV, the specification does not give the physiology behind how this type of cancer occurs.

3.  The prior art of Baptista et al. [US PGPUB 2008/0003565 A1] teaches a study of cervical cancer patients in Example 10.  Paragraph 98 of Baptista et al. teaches that “Human Papilloma Virus is considered a necessary but not sufficient cause of cervical cancer.”  Paragraphs 98 and 99 of Baptista et al. describe other factors that lead to precancerous tissue in the cervix.



	In view of the above, it is the Examiner’s position that with the insufficient guidance and working examples and in view of unpredictability and the state of art, one of skill in the art could not make and/or use the invention with the claimed breadth without an undue amount of experimentation.

Response to Arguments
Applicant argues that the previously applied prior art reference of Pyeon et al. is defective.  There are no prior art rejections in the instant Office action.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        20 February 2021